DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 35 of page 11, it appears that “3.2” should be changed to “4.1.”  In line 25 or page 12, it appears that “throttle” should be changed to “nonreturn valve.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it depends from a canceled claim (1 should be changed to 8).
Claim 13 recites the limitation "the second pneumatic circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection the claim can be amended to depend from claim 11 instead of 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/050408 A1.
WO ‘408 teaches an air preparation device (1) for motor vehicles having a first compressed air connector (3) and a second compressed air connector (29), and a first air preparation component (14) and a second air preparation component (15), 
wherein the first air preparation component (14) has first, second and third solenoid valves (25, 38, 35), a first air dryer cartridge (14), a first main check valve (16), a first regeneration check valve (20), a first regeneration throttle (22) and a first inlet valve (8), 
wherein the second air preparation component (15) has a second air dryer cartridge (15), a second main check valve (17), a second regeneration check valve (21), a second regeneration throttle (23) and a second inlet valve (9),
wherein the first solenoid valve (25) and the second solenoid valve (38) are provided for controlling the first air preparation component (each controls air flow through the first air dryer cartridge), and

	Regarding claim 9, the second inlet valve (9) is controlled by fluid in lines (19, 20, 22, 19b, 27).
	Regarding claim 10, an input of the first main nonreturn valve (16) is connected to an output of the first dryer cartridge (14) and an input of the second main nonreturn valve (17) is connected to an output of the second dryer cartridge (15), and wherein outputs of the first and second main nonreturn valves are each connected to a first pneumatic circuit output (33).
	Regarding claim 12, the inlet valves each include a 3/2-way directional control valve with a venting output (10a,10b) connected to a regeneration output (10).
Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2829744 A2.
EP ‘744 teaches an air preparation device (1) for motor vehicles having a first compressed air connector (3-1) and a second compressed air connector (under 3-1), and a first air preparation component (10) and a second air preparation component (12), 
wherein the first air preparation component (10) has first, second and third solenoid valves (32, 42, 40), a first air dryer cartridge (10), a first main check valve (17), a first regeneration check valve (22), a first regeneration throttle (21) and a first inlet valve (14), 

wherein the first solenoid valve (32) and the second solenoid valve (40) are provided for controlling the first air preparation component (each controls air flow through the first air dryer cartridge), and
wherein a control line (26) is provided in such a way that the second air preparation component (12) is connected to the third solenoid valve (40) of the first air preparation component (see figure 1).
	Regarding claim 9, the second inlet valve (16) is controlled by fluid in line 37 via the second regeneration nonreturn valve (24) and the third solenoid valve (40).
	Regarding claim 10, an input of the first main nonreturn valve (17) is connected to an output of the first dryer cartridge (10) and an input of the second main nonreturn valve (18) is connected to an output of the second dryer cartridge (12), and wherein outputs of the first and second main nonreturn valves are each connected to a first pneumatic circuit output (3-2, 34).
	Regarding claim 12, the inlet valves each include a 3/2-way directional control valve with a venting output connected to a regeneration output (29).
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose compressed air dryer arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl